Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000065
                                                       08-NOV-2013
                                                       09:01 AM



                           SCWC-13-0000065 


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                       LONNELL REGINALD WIDEMAN,

                   Petitioner/Petitioner-Appellant,


                                  vs.


                      HAWAI'I PAROLING AUTHORITY,

                    Respondent/Respondent-Appellee.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (CAAP-13-0000065 AND CAAP-13-0000111)


        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


             It appearing that the judgment on appeal in the above-


 referenced matter not having been filed by the Intermediate Court


 of Appeals at the time the application for writ of certiorari was


 filed, see Hawai'i Revised Statutes § 602-59(a) (Supp. 2011); see

 also Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

 (2012),


             IT IS HEREBY ORDERED that Petitioner/Petitioner­

 Appellant’s application for writ of certiorari, filed November 4,


 2013, is dismissed without prejudice to re-filing the application


 pursuant to HRAP Rule 40.1(a) (2012)    (“The application shall be

filed within thirty days after the filing of the intermediate


court of appeals’ judgment on appeal or dismissal order, unless


the time for filing the application is extended in accordance


with this rule.”).


          DATED:   Honolulu, Hawai'i, November 8, 2013.

Lonnell Reginald Wideman,        /s/ Mark E. Recktenwald
petitioner pro se

                                 /s/ Paula A. Nakayama


                                 /s/ Simeon R. Acoba, Jr. 


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack





                                 2